DETAILED ACTION
1	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
2	Claims 1-3 and 6-14 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 2007/0000076 A1) teaches a process for printing or dyeing cellulose/polyester mixed fibers comprising applying to the fibers a mixture of dyes (see page 15, paragraph, 0025), wherein the dyes include a dye compound having a formula (102) (see page 4, formula 102), and wherein the mixture also comprises a dye having a formula (2) (see page 2, formulae (2) and (2a) and page 6, compound (119)). However, the closest prior art of record (US’ 076 A1) does not teach or disclose a colorant mixture comprising a compound of the claimed formula (1), wherein R2 and R3 are each independently of the other phenyl, tolyl or 2-phenylethyl as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of cotton, polyester or cotton/polyester blend dyeing or printing formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761